—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Cannizzaro, J.H.O.), dated May 26, 1993, as granted the defendants’ motion to dismiss the complaint on the ground that the releases executed by the plaintiff Claudette Litchmore are valid with regard to Claudette and Claude Litchmore’s claims.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs’ execution of a general release serves as an absolute bar to the instant action (see, CPLR 3211 [a] [5]). The plaintiffs failed to establish that the release was the product of fraud (see generally, L & K Holding Corp. v Tropical Aquarium, 192 AD2d 643, 645; Mergler v Crystal Props. Assocs., 179 AD2d 177, 181).
We have considered the plaintiffs’ remaining contentions and find them to be without merit. We note, however, that the Supreme Court will determine the fairness of the infant’s settlement at the hearing with respect to the infant’s compromise. Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.